Citation Nr: 1602295	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  07-33 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of ovarian cancer. 


REPRESENTATION

Appellant represented by:	Amy R. Fochler, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1978 to June 1986.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The record before the Board consists of paper claims files, as well as electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's ovarian cancer originated during her active service.


CONCLUSION OF LAW

Ovarian cancer was incurred in active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for service connection for residuals of ovarian cancer.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015).

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran contends that service connection is warranted for ovarian cancer residuals, because she asserts her cancer manifested while she was serving on active duty.  Her March 1978 pre-induction examination was negative for any pelvic abnormalities.  The Veteran's subsequent service treatment records (STRs) show she reported experiencing stomach discomfort and urinary symptoms on several occasions.  In May 1986 the Veteran sought treatment again for abdominal pressure and painful urination.  In the course of her May 1986 separation examination, the Veteran underwent a pap smear, which disclosed no abnormalities.  At that time, the examiner noted the Veteran's historical urinary complaints and stated they were of unknown etiology.  

The Veteran has indicated that shortly after her separation from active duty she began to experience worsening pelvic pain in the same area in which she experienced pain on active duty.  In September 1987 the Veteran sought treatment for abdominal pain and pressure.  She then presented to the emergency room at the Shannon Medical Center in November 1987.  During her assessment, the Veteran reported experiencing "severe lower quadrant pain," and indicated she had experienced similar pain in service roughly a year and a half prior.  It is readily apparent that the Veteran made these statements exclusively to obtain treatment at that time, as she did not initiate the above-noted claim until nearly 20 years later.  As such, the Board finds the Veteran's November 1987 reports of similar symptom manifestations in service, which were made for clinical purposes, to be credible and very probative.  The Veteran eventually underwent laparotomy and biopsy procedures in December 1987.  Following these extensive and invasive procedures, she was diagnosed with cystadenocarcinoma.  The issue that must be resolved is whether the Veteran's ovarian cancer originated in service.  

At the outset, the Board observes that ovarian cancer has been noted to produce symptoms of persistent pressure or pain in the pelvis, as well as urinary concerns, such as urgency or frequency.  In addition, in early stages ovarian cancer has been found unlikely to be detected by pap smear, which is a test for cervical cancer.  See generally http://www.ovariancancer.org.  

In a December 2007 statement, the Veteran's treating oncologist of roughly 12 years stated her cancer was likely of "long duration" at the time it was diagnosed in December 1987.  In support of his conclusion, the oncologist indicated the cancer had spread to the Veteran's sigmoid colon at the time of diagnosis.  In sum, the physician stated it was very possible the Veteran's cancer had its onset in service.  

A February 2008 VA examiner determined the Veteran's ovarian cancer was less likely than not related to the symptoms she experienced in service.  However, the examiner's report does not contain any rationale to support this opinion, and as such, the Board has afforded this statement little probative value in this matter.  

The Veteran subsequently underwent a second VA examination in September 2011.  The Board observes that the examiner who conducted the examination was a general family practitioner.  Following a brief examination of the Veteran and review of her claims file, the examiner concluded the Veteran's ovarian cancer was less likely than not incurred in service.  Curiously, the examiner stated the Veteran's reports of pain in September and November of 1987 were consistent with her later diagnosed ovarian cancer; however, the examiner did not address the Veteran's November 1987 statement that her pain was consistent with pain she had previously observed in service.  The examiner stated the Veteran's ovarian cancer was in a "relatively early stage" when it was diagnosed; however, she didn't explain how she rendered this determination in light of the fact that the Veteran's cancer had already metastasized to her colon.  The examiner also wholly failed to explain why this finding supported her conclusion that the Veteran's symptoms in service did not represent the onset of her cancer, especially in light of the opinion provided by the Veteran's oncologist indicating the cancer was likely of long standing duration.  In addition, the Board notes the examiner determined it would be specious to state the Veteran's cancer as likely as not had its onset in service, based on the available evidence, but conversely utilized the same evidence to conclude the cancer less likely than not had its onset in service.  

After consideration of the record, and resolving all reasonable doubt in favor of the Veteran, the Board concludes her ovarian cancer originated during her active service.  Service treatment records indicate the Veteran had complaints of lower quadrant pain and urinary problems while on active duty.  Medical evidence indicates these symptoms may be associated with the onset of ovarian cancer.  Although the Veteran was shown to have a normal pap smear on separation, medical science also shows this is not a conclusive indication that ovarian cancer was not present.  The Board acknowledges that the September 2011 VA physician found the Veteran's ovarian cancer less likely than not had its origin in service.  However, as noted above, the medical opinion was provided by an examiner that is not a specialist in cancer, and who appears to have wholly ignored the Veteran's competent lay reports of similar symptomatology in service.  Furthermore, the Veteran has provided a medical opinion by a competent physician who specializes in oncology, which supports her assertion that her ovarian cancer originated in service.  

In sum, the Board finds that the evidence in favor of the claim is at least in equipoise with that against the claim.  Therefore, service connection is in order for the Veteran's ovarian cancer residuals.

ORDER

Service connection for residuals of ovarian cancer is granted. 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


